Order filed October 22, 2015




                                       In The


        Eleventh Court of Appeals
                                    ___________

                               No. 11-15-00245-CV
                                    ___________

                CHARLES ROBERT GAUGER, Appellant
                                          V.
                MARGIE TIDWELL GAUGER, Appellee


                     On Appeal from the 259th District Court
                          Shackelford County, Texas
                        Trial Court Cause No. 2012-061


                                     ORDER
      Appellant, Charles Robert Gauger, filed in this court an unsworn declaration
of indigence. The document was signed under penalty of perjury. See TEX. CIV.
PRAC. & REM. CODE ANN. § 132.001 (West Supp. 2014). When the declaration was
filed in this court, the clerk of this court notified Appellee, the court reporter, and
the district clerk of the filing and informed them that any contest to Appellant’s
indigence was due in our court “on or before October 12, 2015.” See TEX. R.
APP. P. 20.1(d)(2), (e). On October 14, 2015, Appellee filed in this court a response
to Appellant’s unsworn declaration of indigence. In her response, Appellee asserts
that the information contained in Appellant’s declaration is untrue and that the
declaration is “therefore insufficient to support the Motion to Stay Execution and
should be denied.”
       We first note that a motion to stay execution is not properly before this court.
Appellant did send this court a motion to stay enforcement of the divorce decree
pursuant to TEX. R. APP. P. 24, but it appeared to be directed to the trial court—as it
should be. See TEX. R. APP. P. 24 (Rules 24.1, 24.2, and 24.3 provide for trial court
action on such a motion; Rule 24.4 provides for appellate review by this court).
Consequently, this court may not entertain Appellant’s motion to stay enforcement
as that is a matter for the trial court to initially address.
       If Appellee’s response to Appellant’s unsworn declaration of indigence is
intended to be a contest under Rule 20.1(e), it was not timely filed. A contest was
due to be filed on or before October 12, 2015. Rule 20.1(f) provides that, unless a
contest is timely filed, the allegations in the affidavit will be deemed true, and the
party will be allowed to proceed without advance payment of costs. TEX. R.
APP. P. 20.1(f). Thus, Appellant will be permitted to proceed in this appeal without
advance payment of costs.
       The clerk’s record and the reporter’s record remain due for filing in this court
on or before October 30, 2015.


                                                         PER CURIAM
October 22, 2015
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.



                                             2